179 S.W.3d 287 (2005)
Phillip RUTH, Appellant Pro Se, and Gary Dieckhoff, Appellant Pro Se,
v.
Gary KEMPKER, Respondent.
No. WD 64548.
Missouri Court of Appeals, Western District.
November 8, 2005.
Motion for Rehearing and/or Transfer Denied December 20, 2005.
Phillip Anthony Ruth, Gary Dieckhoff, pro se.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang & R. Ryan Harding, Office of Attorney General, Jefferson City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, VICTOR C. HOWARD, Judge, and RONALD R. HOLLIGER, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 20, 2005.

ORDER
Inmate Phillip Ruth appeals the circuit court's dismissal of his suit for injunctive relief alleging that a Missouri Department of Corrections visitation rule violates inmates' rights under the United States and Missouri constitutions. We have reviewed the briefs of the parties and the record on *288 appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed. Rule 84.16(b).